DETAILED ACTION
This Office action is in response to the amendment and remarks filed on 1 June 2021.  Claims 1, 3-14 and 16, 17 and 19-37 are pending in the application.  Claims 2, 15 and 18 been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-14, 16, 17, 19, 21-24, and 31-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakayama US PG Pub. 2011/0220939 A1, of record; in view of Ogata et al., US PG pub. 20130004779 A1, newly cited.
With respect to claim 1, Nakayama discloses component of a light emitting device (30, fig. 2), the component comprising: a silver Ag portion (2, fig. 2; paragraph [0050]) at least partially disposed over a surface of the component, wherein the component comprises a thermal element and/or an electrical element (10, fig. 2); a protective layer (3, 8 and 9, fig. 2) at least partially disposed over the Ag portion (2, fig. 2; paragraph [0050]), wherein the protective layer (3, 8 and 9, fig. 2) comprises a substantially uniform thickness over the Ag portion (2, fig. 2; paragraph [0050]); and a filling material (material of 23, fig. 2) containing a phosphor (paragraph [0149]) material disposed therein, wherein the filling material (material of 23, fig. 2) is disposed above and/or below the protective layer (3, 8 and 9, fig. 2).  
Although Nakayama disclose that the protective layer 3 comprises an inorganic material (Paragraph [0050]:  “The first electroconductive protective layer 3 to be formed on the metal conductor layer 2 is not particularly limited so long as it is composed of a material having electroconductivity and further having a function to protect the above metal conductor layer from oxidation or sulfurization, but a 
Ogata discloses wherein the protective layer comprises a substantially uniform thickness over the Ag portion (¶0053; glass layer 3, glass material such as borosilicate glass, is a layer that covers the metal layer 2, for preventing oxidation and sulfuration of silver forming the metal layer 2), and wherein the protective laver at least partially comprises a Si- containing spin-on glass material (¶0056, ¶0072, ¶0074). 
Even though neither Nakayama nor Ogata expressly disclose a protective layer that comprises an inorganic material and a Si-containing glass material, Nakayama clearly teaches using an inorganic material to prevent any chemical change in the silver wiring, whereas Ogata discloses using a Si-containing glass for the same purpose. Since both references teach means for protecting a silver-based wiring layer by suppressing a chemical change, such as, the sulfurization of silver, it would have been obvious to the skilled artisan to include the Si-containing glass of Ogata in the known component of Nakayama, thereby combining the two materials to ensure that the silver wiring does not undergo a chemical change, such as, sulfurization.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include spin-on glass material on a silver reflective layer since this can prevent silver layer sulfurized. Furthermore, according to the MPEP, Section 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With respect to claim 3, Nakayama discloses wherein the spin-on glass material (layer 8 made of material such as glass paragraph [0070]) comprises a glass family selected from the group consisting of a 
With respect to claim 4, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) comprises a thickness from approximately 50 nm to approximately 100 um (paragraph [0069]). 
With respect to claim 5, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2), however Nakayama did not specifically discloses comprises a thickness from approximately 50 nm to approximately 100 nm.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 6, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2), however Nakayama did not specifically discloses comprises a thickness from approximately 100 nm to approximately 500 nm.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 7, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) comprises a thickness from approximately 0.5 um to approximately 20 um (paragraph [0069]).  
With respect to claim 8, Nakayama discloses wherein the Ag portion (2, fig. 2; paragraph [0050]) comprises an Ag-containing substrate (Ag material such as 2, 4 and 5 containing layer 1, fig. 2).  

With respect to claim 10, Nakayama discloses wherein a light emitting device (30, fig. 2) is at least partially disposed between the protective layer (3, 8 and 9, fig. 2) and the Ag-containing substrate (Ag material such as 2, 4 and 5 containing layer 1, fig. 2).  
With respect to claim 11, Nakayama discloses wherein encapsulant (23, fig. 2) is at least partially disposed between the protective layer (3, 8 and 9, fig. 2) and the Ag-containing substrate (Ag material such as 2, 4 and 5 containing layer 1, fig. 2).  
With respect to claim 12, Nakayama discloses wherein a layer of phosphor (paragraph [0149]) containing material is disposed between the protective layer (3, 8 and 9, fig. 2) and the Ag-containing substrate (Ag material such as 2, 4 and 5 containing layer 1, fig. 2).  
With respect to claim 13, Nakayama discloses wherein a layer of material is disposed between the protective layer (3, 8 and 9, fig. 2) and the Ag-containing substrate (Ag material such as 2, 4 and 5 containing layer 1, fig. 2).  
With respect to claim 14, Nakayama discloses wherein the component comprises two or more protective layer (3, 8 and 9, fig. 2)s disposed over the Ag-containing substrate (Ag material such as 2, 4 and 5 containing layer 1, fig. 2), where each protective layer (3, 8 and 9, fig. 2) at least partially comprises the inorganic material.  
With respect to claim 16, Nakayama discloses wherein the component is incorporated within a surface mount device (SMD) type light emitting device (30, fig. 2).  
With respect to claim 17, Nakayama discloses method of providing a component of a light emitting device (30, fig. 2), the method comprising: providing a component of a light emitting device (30, fig. 2), the component having a silver Ag portion (2, fig. 2; paragraph [0050]) thereon, wherein the component comprises a thermal element and/or an electrical element (10, fig. 2); [[and]] applying a protective layer (3, 8 and 9, fig. 2) over the Ag portion (2, fig. 2; paragraph [0050]), the protective layer (3, 8 and 9, fig. 2) at least partially comprising an inorganic material that increases chemical resistance of the Ag portion (2, fig. 2; paragraph [0050]), wherein the protective layer (3, 8 and 9, fig. 2) comprises a 
Although Nakayama disclose that the protective layer 3 comprises an inorganic material (Paragraph [0050]:  “The first electroconductive protective layer 3 to be formed on the metal conductor layer 2 is not particularly limited so long as it is composed of a material having electroconductivity and further having a function to protect the above metal conductor layer from oxidation or sulfurization, but a gold-plated layer is preferred, and a nickel/gold-plated layer structure having gold plating applied on nickel plating is more preferred. With respect to the thickness of the first electroconductive protective layer 3, the nickel-plated layer is preferably from 3 to 20 .mu.m, and the gold-plated layer is preferably from 0.1 to 1.0 .mu.m.), Nakayama does not disclose that the protective layer (3, 8 and 9, fig. 2) contains some organic component wherein the protective layer at least partially comprises a Si-containing spin-on glass material.
Ogata discloses wherein the protective layer comprises a substantially uniform thickness over the Ag portion (¶0053; glass layer 3, glass material such as borosilicate glass, is a layer that covers the metal layer 2, for preventing oxidation and sulfuration of silver forming the metal layer 2), and wherein the protective laver at least partially comprises a Si- containing spin-on glass material (¶0056, ¶0072, ¶0074). 
Even though neither Nakayama nor Ogata expressly disclose a protective layer that comprises an inorganic material and a Si-containing glass material, Nakayama clearly teaches using an inorganic material to prevent any chemical change in the silver wiring, whereas Ogata discloses using a Si-containing glass for the same purpose. Since both references teach means for protecting a silver-based wiring layer by suppressing a chemical change, such as, the sulfurization of silver, it would have been obvious to the skilled artisan to include the Si-containing glass of Ogata in the known component of Nakayama, thereby combining the two materials to ensure that the silver wiring does not undergo a chemical change, such as, sulfurization.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include spin-on glass material on a silver reflective layer since this can prevent 
With respect to claim 19, Nakayama discloses wherein applying the protective layer (3, 8 and 9, fig. 2), however, Nakayama does not disclose the process that comprises applying a silicon containing material selected from the group consisting of an organosilicate glass, organosilicate solution, organosilicate dispersion, organosilicate sol-gel, a Si-containing spin-on glass material, a spin-on polymer material, and a spin- on dielectric material, wherein applying the spin-on glass material comprises applying a glass family selected from the group consisting of a silicate family, a phosphosilicate family, a siloxane family, a methylsiloxane family, a silsesquioxane family, and a dopant-containing variation of one of these families.  
Ogata discloses wherein the protective layer 3 at least partially comprises a silicon containing material selected from the group consisting of an organosilicate glass, organosilicate solution, organosilicate dispersion, organosilicate sol-gel, a Si-containing spin-on glass material, a spin-on polymer material, and a spin-on dielectric material, wherein the spin-on glass material comprises a glass family selected from the group consisting of a silicate family, a phosphosilicate family, a siloxane family, a methylsiloxane family, a silsesquioxane family, and a dopant-containing variation of one of these families (¶0053, ¶0056, ¶0072, ¶0074). 
Even though neither Nakayama nor Ogata expressly disclose a protective layer that comprises an inorganic material and a Si-containing glass material.  Nakayama clearly teaches using an inorganic material to prevent any chemical change in the silver wiring, whereas Ogata discloses using a Si-containing glass for the same purpose. Since both references teach means for protecting a silver-based wiring layer by suppressing a chemical change, such as, the sulfurization of silver, it would have been obvious to the skilled artisan to include the Si-containing glass of Ogata in the known component of 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include spin-on glass material on a silver reflective layer since this can prevent silver layer sulfurized. Furthermore, according to the MPEP, Section 2113, "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
With respect to claim 21, Nakayama discloses wherein applying the protective layer (3, 8 and 9, fig. 2) comprises applying a layer having a thickness from approximately 50 nm to approximately 100 um (paragraph [0069]). 
With respect to claim 22, Nakayama discloses wherein applying the protective layer (3, 8 and 9, fig. 2), however Nakayama did not specifically discloses comprises applying a layer thickness from approximately 50 nm to approximately 100 nm.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990).
With respect to claim 23, Nakayama discloses wherein applying the protective layer (3, 8 and 9, fig. 2), however Nakayama did not specifically discloses comprises applying a layer from approximately 100 nm to approximately 500 nm.  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving 
With respect to claim 24, Nakayama discloses wherein applying the protective layer (3, 8 and 9, fig. 2) comprises applying a layer from approximately 0.5 pm to approximately 20 um (paragraph [0069]). 
With respect to claim 31, Nakayama discloses further comprising preparing a surface of the Ag portion (2, fig. 2; paragraph [0050]) or the protective layer (3, 8 and 9, fig. 2) via sandblasting, plasma etching, brushing, lapping, sanding, burnishing, or grinding.  
With respect to claim 32 Nakayama discloses, further comprising chemically treating a surface of the Ag portion (2, fig. 2; paragraph [0050]) or the protective layer (3, 8 and 9, fig. 2) via chemical etching, applying solvents, applying organic solvents, applying acids, applying bases, vapor degreasing, or priming.  
With respect to claim 33, Nakayama discloses further comprising thermally treating a surface of the Ag portion (2, fig. 2; paragraph [0050]) or the protective layer (3, 8 and 9, fig. 2) via prebaking or preheating.  
With respect to claim 34, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) is applied prior to molding a body of the light emitting device (30, fig. 2).  
With respect to claim 35, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) is applied prior to die attaching at least one light emitting diode (LED) of the light emitting device (30, fig. 2).  
With respect to claim 36, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) is applied prior to applying encapsulation to the light emitting device (30, fig. 2).  
With respect to claim 37, Nakayama discloses wherein the protective layer (3, 8 and 9, fig. 2) is applied after applying encapsulation to the light emitting device (30, fig. 2).

s 25-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakayama US PG Pub. 2011/0220939 A1, of record; in view of Ogata et al., US PG pub. 20130004779 A1, newly cited; further in view of Kashiwagi et al., US PG pub. 20100213502 A1, of record.
With respect to claim 25, Nakayama discloses protective layer (3, 8 and 9, fig. 2) however Nakayama did not discloses curing the protective layer (3, 8 and 9, fig. 2).  
Kashiwagi discloses further comprising curing (paragraph [0040]) the protective layer (30, fig. 2, 3).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the method step such as curing to form the protective layer since curing can hardening of polymer resin thereby improve the protection layer
With respect to claim 26, Kashiwagi discloses wherein curing the protective layer (30, fig. 2, 3) comprises curing at a temperature of approximately 300.degree. C. or less (paragraph [0052];curing can usually be conducted by heating at a temperature of 40 to 180.degree. C). 
With respect to claim 27, Kashiwagi discloses wherein curing the protective layer (30, fig. 2, 3) comprises curing at a temperature of approximately 250.degree. C. or less (paragraph [0052];curing can usually be conducted by heating at a temperature of 40 to 180.degree. C). 
With respect to claim 28, Kashiwagi discloses wherein curing the protective layer (30, fig. 2, 3) comprises curing at a temperature of approximately 200.degree. C. or less (paragraph [0052];curing can usually be conducted by heating at a temperature of 40 to 180.degree. C). 
With respect to claim 29, Kashiwagi discloses wherein curing the protective layer (30, fig. 2, 3) comprises curing at a temperature of approximately 150.degree. C. or less (paragraph [0052];curing can usually be conducted by heating at a temperature of 40 to 180.degree. C). 
With respect to claim 30, Kashiwagi discloses wherein curing the protective layer (30, fig. 2, 3) comprises curing at a temperature of approximately 100.degree. C. or less (paragraph [0052];curing can usually be conducted by heating at a temperature of 40 to 180.degree. C). 

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakayama US PG Pub. 2011/0220939 A1, of record; in view of Ogata et al., US PG pub. 20130004779 A1, newly cited; further in view of Ota et al., US PG pub. 20020008799 A1.

Ota discloses the protective film such as a resin material can be using a method step such as CVD to form.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the method step such as CVD to form a resin since CVD include growth of high purity films and the ability to fabricate abrupt junctions.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-14, 16, 17, and 19-37 have been considered but are moot in light of the new ground of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822